ORIGINAL                                                                                       08/08/2017



                    IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: PR 06-0120


                                            No. PR 06-0120
                                                                            PILED
                                                                                  AUG 08 2017
  CITY OF MISSOULA,
                                                                                  Ear Smith
                                                                           CLERK OF THE SUPREME COURT
        Plaintiff and Appellee,                                                 STATE OF MONTANA


   v.                                                              ORDER

  TERRY J. SULLIVAN,

         Defendant and Appellant.



           Telly James Sullivan has asked that the Honorable John Larson be disqualified for
  cause from presiding over Missoula County Cause No. DC-17-34, pursuant to § 3-1-805,
  MCA. Sullivan has filed an affidavit in support of his request.
           Section 3-1-805, MCA,requires that the affidavit in support ofa request to disqualify
  a districtjudge for cause rnust allege facts showing personal bias by the presidingjudge, and
  § 3-1-805(1)(b), MCA,provides that an affidavit will be deemed not to have been made in
  good faith if it is based solely on rulings in the case which can be addressed in an appeal
  from the finaljudgment. Sullivan's affidavit relates to rulings and actions by Judge Larson
  in the present case.
           IT IS ORDERED that the request for disqualification ofJudge Larson pursuant to § 3-
  1-805, MCA,is DENIED and DISMISSED.
           The Clerk of this Court is directed to provide copies of this Order to the Clerk of
  Court of Missoula County for immediate notification to Terry J. Sullivan, all counsel of
 record in Missoula County Cause No. DC-17-034, and the Honorable John Larson.
           DATED this             day of August, 2017.



                                                                  Chief Justice